Case 9:20-cv-80147-RLR Document 61 Entered on FLSD Docket 10/18/2020 Page 1 of 3




                             U NITED STA TES DISTRIC T C O UR T
                             SO UTH ER N D ISTRIC T O F FLO R IDA

                     CASE NO.9:20-CV-80147-ROSENB                      R          T       ' D.c .
                                                                                          .




  JAN E KO E,                                                          02T 1b 2222
         Plaintz                                                      /1i .   .

                                                                     cI
                                                                     s.-é.F.
                                                                           I:us aisyt.:c
                                                                                      .
                                                                       D.oF/L.A.-w Ra..

  AM AR CHANDER M AINI,etal.,
         De#ndants.
                                    /


       M O TIO N TO DISM ISS O N LY DEFEN DA N T R EPZE,W IT H O U T PR EJU DIC E

         COMESNOW PlaintiffJaneKoe(tûplaintiff'')whoseekstodismisswithoutprejudicea11
  claim sagainstPierre Zarokian,who ownsSubm itExpress,LLC.Thisdism issalwithout
  prejudiceispursuanttoFederalRuleofCivilProcedure15(a),FederalRuleofCivilProcedtlre
  21,FederalRuleofCivilProcedlzre41(a)(1)(A)(i),andFederalRuleofCivilProcedure
  41(a)(1)(B),asperHernandezv.BMNY Contracting Corp.No.17CIV.9375(GBD),2019W L
  418498,at*1(S.D.N.Y.Jan.17,2019),Stapletonv.Vicente,No.15-504,2019W L 2494564
  tlune14,2019),andQuaratinov.T#any(f Co.,71F.3d 58,66(2dCir.1995).
         InaccordancewithSouthernDistrictofFloridaLocalRule7.1(a)(3),Plaintiffhasboth
  conferred and attem ptedto conferwith a11Defendantspriorto filingthisM otion to Dism iss.
  Between August1,2020 to October 15,2020,Plaintiffm etand conferred with Defendant
  Repze,alongsidenumerousotherdefendants.Repzeworked closely with Bashing W ebsite
  ownersto voluntarily removeover50 libelouspostsattacking Plaintiffand Plaintiffsmother
  freeofchargeto Plaintiff.The specific term softhe agreementRepzeand Plaintiffhavereached
  willremain confidential,butsuftke itto say,whatwould normally be an uppersix-figure
  rem ovalam olm tisnow a fottr-figure rem ovalam ount. ltdoes notseem thatRepze itselfis
  com m itting extortion orracketeering asthey have dem onstrated theirChristian faith and
  generosity through theiractions to rectify w hathasbeen a never-ending nightm are for Plaintiff
  and her diabetic m other. There isa N athan W yattfrom B oise,ldaho affiliated w ith a previous
  version ofRepze,buthe has been arrested by federalauthorities forother extortive activitiesthat
  have nothing to do w ith Repze in itscurrentform .
Case 9:20-cv-80147-RLR Document 61 Entered on FLSD Docket 10/18/2020 Page 2 of 3




         Repzehasagreed to cooperatewith Plaintiffin agenerous,honest,helpful,and
  collaborativem annerensuringno otherpeoplearevictimswith theirentire livesdestroyed by
  defnm ation authoredby Am arChanderM aini. Apparently,Am arsentan em ailto Repzeowners
  indicating thathe acted alone in posting libelaboutPlaintiffand herm other- and a copy ofthis
  em ailisnow in Plaintiffspossession.


         DATED this 16thday ofOctober2020.

                                                    By:
                                                           Jane Koe,LLM /M BA 2021
                                                           PlaintiffPro Se
                                                           7750 O keechobee Blvd.,Ste.4-481
                                                           W estPalm Beach,FL 33411
                                                           U nited States ofAm erica
                                                           J'O ekoelitigation@ icloud.com
                                                            Phone:(929)400-7746
Case 9:20-cv-80147-RLR Document 61 Entered on FLSD Docket 10/18/2020 Page 3 of 3




                                    C ER TIFIC AT E O F SER VIC E


  Ihereby certify thata true and correctcopy ofthe foregoing w as served in person by process
  serveron October16,2020 atthe Southern DistrictofFloridaW estPalm Beach Clerk ofCourt
  Office. PACER electronic recordswillbeupdated in duecotzrse and sentto a11cotmseland
  partieson record.

  U NITED STA TES SE RV ICE LIST

  Pierre Zarokian,1201N.Pacitk Ave 103,GlendaleCA 91202,United States
  Defnm ation Defenders,LLC.,4845 PearlEastCircleSuite 101,BoulderCO 80301,United
  States ScottBreitenstein,29 Bidlem an St,D ayton O H 45410,U nited States
  W eb Presence,LLC d/b/aNetReputation,150 SW 12th AveSuite 340,Pom pano Beach FL
  33069,U nited States
  Kevin Angileri,6391W Shannon Street,ChandlerA Z 85226,United States
  M ichaelSchern,1640 South Stapely DriveSuite 132,M esaAZ 85204,United States
  M inc Law ,200 Park Avenue Suite 200,Orange V illage O H 44122,U nited States
  Repze,9615E County Line Road Suite 8#444,CentennialCO 80112,United States
  M arca G lobal,LLC .d/b/a Intem etReputation.com ,7100 EastBelleview Avenue Suite 310,
  Greenwood Village CO 80111,United States

  IN TE RN A TIO NA L SE RV IC E LIST

  AmarChanderM aini,9 JamberooAve,Baulkham Hills,N SW 2153 Australia
  Guaranteed Removals,3425 Hm esterRoad,Suite #200,Btlrlington,Ontario L7N 3M 7,Canada
  Amnnltu Technology OneIslandEast,Level23,18W estlandsRoad Hong Kong,H ong Kong
  lnternetRemovals,130BlmdallRoad,Level3Bundall,QLD 4217Australia
  JamesJohn,130BundallRoad,Level3Bundall,QLD 4217Australia
  Jim Burns,130BtmdallRoad,Level3Bundall,QLD 4217Australia
  Vikram ParmaraliasesM attHamp andM artin Horan Unknown Address,Bangladesh
  RonaldLinco-sendregistered(2),Level23,OneIslandEast,18W estlandsRoad,Quarry Bay,
  Hong Kongand P.O.Box 8016,M ontFleuri,Victoria,M ahe,Seychelles
  M att ExpertRem ovals,P.O.Box 8016,M ontFleuri,Victoria, ahe,Seychelles


                                                     By:
                                                            Jane K oe,candidate forJD/LLM
                                                            PlaintiffPro Se
                                                            7750 Okeechobee Blvd.,Ste.4-481
                                                            W estPalm Beach,FL 33411
                                                            United StatesofAmerica
                                                            lr ekoelitigation@ icloud.com
                                                            '
                                                            Phone:(929)400-7746
